DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-166688, filed on 02nd Oct. 2020.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIKII et al. (US Patent/PGPub. No. 20170102783).

Regarding Claim 7, (Original) SHIKII et al. teach a non-transitory computer readable medium ([0053], FIG. 3, i.e. non-transitory recording medium) storing a program causing a computer to execute a process ([0053], FIG. 3, i.e. storing a program for controlling a computer that displays information) comprising:
acquiring biological information ([0080], FIG. 3, i.e. estimates the feeling) of a plurality of users ([0080], FIG. 1, i.e. users U1 and U2) determined to be within a predetermined area ([0079], FIG. 3, i.e. vehicle (automobile)); and
operating ([0081], FIG. 3, i.e. display) an apparatus ([0084], FIG. 1, i.e. display unit 17) based on the biological information of the plurality of users (i.e. please see above citation(s)).

Regarding Claim 8, (Original) SHIKII et al. teach an information processing apparatus ([0078], FIG. 3, i.e. display apparatus 1),
is similarly rejected as shown above in Claim 7.

4.	Claim(s) 1-2, 4-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATO et al. (US Patent/PGPub. No. 20210173484).

Regarding Claim 1, (Currently Amended) SATO et al. teach an information processing apparatus ([0019], FIG. 1, i.e. information processing device 10) comprising:
a processor ([0041], FIG. 2, i.e. processor 24) configured to: 
acquire biological information ([0094], FIG. 5, i.e. standard biological information) of a plurality of users ([0094], FIG. 5, i.e. individual users) determined to be within a predetermined area ([0096], FIG. 5, i.e. “air conditioner” area), via a plurality of biological information measuring devices ([0026], FIG. 1, i.e. biological information measuring device 12) worn on respective heads ([0026], FIG. 1, i.e. user's head) of the plurality of users (i.e. please see above citation(s)); and
operate an apparatus ([0099], FIG. 5, i.e. turns on the cooler of the “air conditioner”) based on the biological information of the plurality of users (i.e. please see above citation(s));
wherein the biological information comprises at least brain waves ([0094], FIG. 5, i.e. standard brain wave) of the plurality of users (i.e. please see above citation(s)).

Regarding Claim 2, (Original) SATO et al. teach the information processing apparatus according to claim 1, wherein the processor is configured to:
operate the apparatus based on the biological information (i.e. please see above citation(s)) by adjusting an operation setting ([0099], FIG. 5, i.e. turns on/off) of the apparatus based on the biological information of the plurality of users (i.e. please see above citation(s)).

Regarding Claim 4, (Original) SATO et al. teach the information processing apparatus according to claim 1, wherein the apparatus is the information processing apparatus ([0019], FIG. 1, i.e. information processing device 10).

Regarding Claim 5, (Original) SATO et al. teach the information processing apparatus according to claim 1, wherein the apparatus is an apparatus other than ([0019], FIG. 1, i.e. equipment 16) the information processing apparatus (i.e. please see above citation(s)).

Regarding Claim 6, (Original) SATO et al. teach the information processing apparatus according to Claim 1, wherein the information processing apparatus is a hearable ([0029], FIG. 1, i.e. sound information).

Regarding Claim 9, (New) SATO et al. teach the information processing apparatus according to claim 1, wherein the processor is configured to:
operate the apparatus based on a weighted ([0055], FIG. 1, i.e. time-frequency distribution (TFD)) combination ([0097], FIG. 5, i.e. same applies to other operations and other users) of the biological information of the plurality of users ([0097], FIG. 5, i.e. same applies to … other users).

Regarding Claim 10, (New) SATO et al. teach the information processing apparatus according to claim 9, wherein the weighted combination (i.e. please see above citation(s)) having a plurality of weights ([0055], FIG. 1, i.e. time-frequency distribution (TFD)) which are determined based on attributes ([0097], FIG. 5, i.e. user A …  user B) of the plurality of users ([0097], FIG. 5, i.e. same applies to … other users).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US Patent/PGPub. No. 20210173484) in view of SHIKII et al. (US Patent/PGPub. No. 20170102783).

Regarding Claim 3, (Original) SATO et al. teach the information processing apparatus according to claim 2.
However, SATO et al. do not explicitly teach
the processor is configured to:
readjust, in response to a determination that one or more users of the plurality of users have left the predetermined area, the operation setting of the apparatus based on a plurality of remaining users remaining within the predetermined area.
In the same field of endeavor, SHIKII et al. teach
the processor ([0088], FIG. 4, i.e. determination unit 14 is a processing unit) is configured to:
readjust ([0102], FIG. 3, i.e. an average of feelings of the plurality of persons), in response to a determination that one or more users of the plurality of users have left ([0102], FIG. 3, i.e. “an average of feelings of the plurality of persons” is calculated by the present of persons left in vehicle) the predetermined area, the operation setting of the apparatus based on a plurality of remaining users ([0102], FIG. 3, i.e. “an average of feelings of the plurality of persons” is calculated by present of persons in the vehicle) remaining within the predetermined area (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine SATO et al. teaching of apparatus capturing brain waves of users to control other device with SHIKII et al. teaching of apparatus readjusting operations according to users presences to correctly reflect majority of users’ indicia (SHIKII et al.’s [0102]).

Allowable Subject Matter

6.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.

7.	The following is an examiner’s statement of reasons for allowance:

SATO et al. (US Patent/PGPub. No. 20210173484) teach an information processing device includes a processor configured to operate equipment according to biological information indicating an operation item of the equipment in a case where the biological information indicating an operation item of the equipment is measured from a user before the equipment runs, and change an operation item of the equipment in a case where biological information not satisfying a condition regarding a running state of the equipment is measured from the user after the equipment runs.

SHIKII et al. (US Patent/PGPub. No. 20170102783) teach a method for controlling an information display apparatus that displays information on a display seen by a plurality of users, a feeling of a first user among the plurality of users is estimated on the basis of a physical value obtained from a sensor, it is determined, using the obtained physical value or the estimated feeling, whether to display the estimated feeling, and the display is controlled in accordance with a result of the determination.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device including 

“…the weighted combination having a plurality of weights which are determined based on distances between the apparatus and the plurality of users .” (Claim 11), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628